By the Court.
The dismissal of a complaint under the *52Code, in an action at law, we aré clearly of opinion has no other effect than that of a nonsuit under the former practice. There is a change of name, and nothing more. The Chief Justice was therefore correct in holding that the judgment in the former action which was relied on as- a defence, was no bar to the plaintiff’s recovery.
Whether an absolute bar may not be created by the dismissal of the complaint, when no other than equitable relief is sought, and the cause has been heard at special term, is a different question, upon which we are not to be understood as intimating any opinion.
The judgment must be affirmed, with costs.